COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-012-CR

KIMBERLY ASHLEY STEVENS                                           APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                    ----------
              MEMORANDUM OPINION 1 AND JUDGMENT
                                 ----------
      We have considered the appellant’s “Motion To Dismiss Appeal” and the

State’s “Agreed Motion For Expedited Mandate.” The motion complies with

rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a). No

decision of this court having been delivered before we received this motion, we

grant the motion and dismiss the appeal. See id.; Tex. R. App. P. 43.2(f).

Upon agreement of the parties, the mandate will issue immediately. See id.

18.1(C).




                                                 PER CURIAM

PANEL: DAUPHINOT, GARDNER, and MCCOY, JJ.
DO NOT PUBLISH


      1
          … See Tex. R. App. P. 47.4.
Tex. R. App. P. 47.2(b)

DELIVERED: April 23, 2009